Citation Nr: 1431811	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to an increased initial evaluation for service-connected gastroesophageal reflux disease (GERD), with irritable bowel syndrome (IBS), evaluated as 10 percent disabling prior to January 11, 2012, and as 30 percent disabling thereafter, to include the issue of entitlement to separate evaluations for GERD and IBS.

3.  Entitlement to service connection for an umbilical hernia.

4.  Entitlement to service connection for an inguinal hernia. 

5.  Entitlement to an effective date prior to June 16, 2009, for the grant of service connection for depression.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R.F.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to August 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In November 2006, the RO denied a claim for service connection for an umbilical hernia.  In November 2008, the RO denied a claim for service connection for an inguinal hernia, and granted service connection for GERD and IBS, and evaluated these disorders with a combined evaluation of 10 percent.  The Veteran appealed inter alia the issue of entitlement to an increased initial evaluation, and in February 2012, the RO granted the claim, to the extent that it assigned a 30 percent rating, with an effective date of January 11, 2012.  In February 2010, the RO granted service connection for depression, and assigned an effective date of June 16, 2009.  The Veteran appealed the issue of entitlement to an earlier effective date for service connection, and in December 2011, the RO denied the claim.  

Although the Board recognizes that the Veteran previously perfected an appeal of the November 2006 rating decision's denial of an increased rating for lumbosacral strain, the record reflects that the Veteran did not express a desire to pursue this appeal in correspondence dated in June 2009, and the record otherwise supports the conclusion that he withdrew this claim from his appeal at that time.  Consequently, this issue is not considered a subject for current appellate review.  

In July 2009, the Veteran was afforded a hearing at the RO.  In May 2014, the Veteran was afforded a hearing before the undersigned, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to secondary service connection for Barrett's esophagus, and a hiatal hernia, have been raised by the record, see transcript, May 2014 hearing, and May 2014 statement from Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for an umbilical hernia, and an inguinal hernia, and entitlement to an effective date prior to June 16, 2009, for service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED.


FINDINGS OF FACT

1.  During his Board hearing, held in May 2014, prior to the promulgation of a decision in the appeal, the appellant testified that he desired to withdraw the issue of entitlement to service connection for scoliosis.

2.  Prior to January 11, 2012, the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome, are shown to have been productive of complaints that included abdominal pain, diarrhea, constipation, various gastrointestinal symptoms and reflux, but not severe IBS, or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

3.  As of January 11, 2012, the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome, are shown to have been productive of complaints that included severe IBS, but not material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations productive of severe impairment of the Veteran's health.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for scoliosis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Prior to January 11, 2012, the criteria for an initial evaluation in excess of 10 percent the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome, are not shown to have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Codes 7319, 7346 (2013).

3.  As of January 11, 2012, the criteria for an evaluation in excess of 30 percent the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome, are not shown to have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, at his Board hearing in May 2014, the Veteran stated that he desired to withdraw the issue of entitlement to service connection for scoliosis.  In addition, during his hearing, it was stated that the Veteran desired to withdraw the issues of service connection for sleep apnea and entitlement to an increased rating for service-connected acne.  The Board notes that none of these issues have been perfected for appeal, and that the Board therefore does not have jurisdiction over them.  

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to service connection for scoliosis.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during his hearing, held in May 2014, the Veteran stated that he wished to withdraw his appeal of this issue. 

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above, and it is dismissed. 


II.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for service-connected gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS), evaluated as 10 percent disabling prior to January 11, 2012, and as 30 percent disabling thereafter.  He has also argued that he is entitled to separate evaluations for GERD and IBS, which have currently been assigned a combined evaluation.

In November 2008, the RO granted service connection for GERD with IBS, evaluated as 10 percent disabling.  The RO assigned an effective date for service connection of June 13, 2007, which is commensurate with the day of receipt of his claim for service connection.  

The Veteran appealed the issue of entitlement to an increased initial evaluation, and in February 2012, the RO granted the claim, to the extent that it increased his rating to 30 percent, with an effective date of January 11, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With regard to the history of the disability in issue, the Veteran's service treatment records show treatment for gastrointestinal symptoms, to include abdominal pain, vomiting and nausea as early as 1992, with diagnoses that included gastritis, and probable IBS.  The Veteran's separation examination report, dated in July 1995, shows that his abdomen and viscera were clinically evaluated as normal.  In an associated report of medical history, he denied having a history of frequent indigestion, or stomach or intestinal trouble.  See also January 1994 examination report and associated report of medical history (same).  As for the post-service medical evidence, VA progress notes include reports dated in 2004, which show complaints that included "vomiting blood," and constipation.  A July 2005 report contains an assessment of gastroenteritis.  Reports, dated in March 2006, reveal assessments that included likely reflux.  There was also a notation of "GI constipation" resulting in vasovagal syncope.  A May 2006 report shows that the Veteran complained of upper abdominal pain, bloating without constipation, sweating, and belching.  There was no diagnosis.  See 38 C.F.R. § 4.1 (2013).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's disability has been evaluated under Diagnostic Codes 7319-7346.  See 38 C.F.R. § 4.27 (2013) (noting that the diagnostic code for diseases may contain the diagnostic code for the disease followed by a hyphen and the diagnostic code for the residual condition on which the rating is based).  This hyphenated diagnostic code may be read to indicate that irritable colon syndrome (DC 7319) is the service-connected disorder, and it is rated as if the residual condition (GERD) is rated by analogy as a hiatal hernia under DC 7346.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).


A.  Prior to January 11, 2012

Under 38 C.F.R. § 4.114, DC 7319, a 10 percent rating is warranted for: irritable colon syndrome (spastic colitis, mucous colitis, etc): Mild: disturbances of bowel function with occasional episodes of abdominal distress.

A 30 percent rating is warranted for: Moderate: frequent episodes of bowel disturbance with abdominal distress.  Id.

Under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia), a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity. 

A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

To the extent that DC 7346 lists the criteria conjunctively, all of the listed symptoms must be shown.  See e.g., Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The relevant time period in issue is from the date of receipt of the Veteran's claim, i.e., June 13, 2007, to January 11, 2012.  See 38 C.F.R. § 3.400(o).  

A VA digestive examination report, dated in October 2008, shows that the Veteran complained of pain, to include at the upper abdomen, melena, and primarily post-prandial regurgitation and reflux.  His medications included promethazine and omeprazole.  The examiner noted that there was no history of hospitalization or surgery for GERD, and no history of neoplasm.  The Veteran stated that his condition did not affect his recreational activities or his usual activities of daily living.  The report notes the following: on examination, his health and nutrition appeared normal.  The diagnoses were GERD, with a mild to moderate degree of functional impairment, and gastritis by history and recent gastrointestinal studies, and esophagogastroduodenoscopy.  With regard to the Veteran's IBS, the Veteran complained of an 8-pound weight gain in the past two years, manifested by "nausea daily vomits every other week which lasts more than one hour."  He reported alternating constipation and diarrhea with constipation for about one week, followed by as many as 12 bowel movements.  He also reported abdominal pain relieved only by bowel movements about four times per day, lasting for a few minutes.  He stated that his condition made it difficult for him to do his work and recreational activities, but not his usual activities of daily living.  There was no history of hospitalization for his symptoms, and no history of neoplasm.  On examination, there was no evidence of malnutrition, anemia or other debility.  There was low abdominal pain, but no evidence of fistula, ostomy, abdominal mass, signs of anemia, or weight gain or loss.  A March 2007 colonoscopy was noted to show completely normal ileal mucosa and colon mucosa.  The diagnoses were abdominal pain by history, with no apparent physical abnormalities, and IBS by exclusion.  

A VA general medical disability benefits questionnaire (DBQ), dated in November 2011, shows that the Veteran was noted to weigh 170 pounds.  On examination, the abdomen was nontender, non-distended, and had normoactive bowel tones, with no masses, or signs of splenomegaly on percussion.  

VA progress notes include reports dated in August 2006, to include an upper gastrointestinal (UGI) report, which note complaints of diarrhea, and that the Veteran denied having abdominal pain, with findings of evidence of GERD, and radiographic evidence of antral gastritis.  The "medical problem list" noted disorders and symptoms that included "abdominal pain of unspecified site."  Other reports note GERD.  VA progress notes, dated in 2007, include problem lists noting esophageal reflux, and show that his medications included lactulose and sennosides, for constipation, and omeprazole for GERD.  During this time, the Veteran was noted to complain of symptoms that included gas, pain, flatulence, and GERD.  A March 2008 report notes a likely diagnosis of IBS.  An April 2008 report notes use of live culture yogurt which seemed to help his symptoms, and use of flagyn which had not changed his symptoms.  He was also noted to use phergan for nausea.  He was provided with notriptyline for bloating, pain, and diarrhea.  A May 2008 report noted that metronidazole had failed and that he would be started on vancomycin, and characterized his GERD as "stable."  In April 2009, he complained of foul-smelling stools, which he attributed to his pancreas.  VA progress notes, dated on January 9, 2012, note a number of complaints, to include abdominal pain and weight loss, specifically, he claimed to have gone from 191 pounds to 165 pounds.  The report notes that he "had quite a workup for esophageal etiology of disease without much that explain [his] pain."  The report further notes that there was no melena.  

The Board notes that overall, the Veteran's weight is shown to have fluctuated somewhat, and ranged between 154 pounds (in August 2007) and 180 pounds (in May 2008), with the most recent finding of 170 pounds during the time period in issue (January 9, 2012).  

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  The evidence reflects that the Veteran has repeatedly complained of such symptoms as abdominal pain, heartburn, nausea, constipation, and GERD.  However, the Board has also considered this evidence in the context of the fact that the Veteran has been noted to have been counseled for his "excessive utilization of healthcare system for a multitude of somatic complaints," to include over 15 visits to the emergency room in 2007.  See September 2007 VA progress note (noting that the Veteran reported that "he has actually 'never felt better'"); see also February 2008 VA progress note (nothing that the "larger issue is somatic preoccupation and excessive healthcare utilization"); March 2008 VA progress note (noting his "preoccupation with somatic concerns").  The Board has therefore afforded the objective evidence more probative weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  With regard to the objective medical evidence, a March 2007 colonoscopy was noted to show completely normal ileal mucosa and colon mucosa.  The October 2008 VA examination report shows that his health and nutrition appeared normal, and that there was no evidence of malnutrition, anemia or other debility.  The diagnoses were GERD, with a mild to moderate degree of functional impairment, gastritis, abdominal pain by history, with no apparent physical abnormalities, and IBS by exclusion.  There were no relevant findings in the November 2011 VA general medical DBQ.  There is no objective evidence of melena, hematemesis, dysphagia, or pyrosis, providing more evidence against this claim.  Although it appears that some examiners took the Veteran's complaints of a 30-pound weight loss in January 2012 at face value (claiming that he went from 191 to 165 pounds), they are not substantiated by the record.  See also VA progress note, dated January 11, 2012 (noting that his weight had been "essentially stable" over the last year).  Finally, there is no competent evidence associating substernal arm or shoulder pain with the disability in issue.  In this regard, service connection is currently in effect for a right shoulder disability.  Based on the foregoing, the Board finds that the evidence is insufficient to show that the Veteran's disability is manifested by severe IBS, or persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Melson.  Accordingly, the Board finds that, prior to January 11, 2012, the criteria for an initial evaluation in excess of 10 percent under DCs 7319 and 7346 have not been met, and that the claim must be denied.


B.  As of January 11, 2012

The 30 percent rating is the maximum rating allowed under DC 7319. 

Under DC 7346, a 30 percent evaluation is warranted for a hiatal hernia when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112 (2013).

VA progress notes dated in January 2012 (i.e., as of January 11, 2012) note the following: the Veteran complained of a wide variety of symptoms, to include diarrhea, constipation, and abdominal pain, and a 30-pound weight loss in the last four months.  His weight had been "essentially stable" over the last year.  There was no IDA (iron-deficient anemia).  Celiac and H-pylori testing was negative.  After two checks of his gastrin level, it was normal.  There was some evidence of duodenal ulcer and duodenitis which could cause post-prandial pain.  SBFT (small bowel follow through), a CT (computerized tomography) of the abdomen, and a CT angiography, were negative.  Previously noted EGD ulcers were healed.  

A February 2012 VA endoscopy contains an impression noting that the study was strongly suggestive of pelvic floor discoordination which is most likely the cause of constipation.  Biofeedback therapy was recommended.  

A March 2012 VA gastrointestinal consultation report contains a primary diagnosis of chronic constipation 2/2 (secondary to) pelvic dyssenergy, and chronic abdominal pain.  

A September 2012 VA surgical consultation notes that it was to evaluate chronic mid-epigastric abdominal pain, worse post-prandially for two years.  The report notes, "Patient has had a significant work up and everything up to date has been normal."  The report further notes that the Veteran was in good health from a surgical standpoint and does not currently need surgical intervention.  This statement was clarified to mean that his problems were functional, rather than structural or anatomic.  He was referred to orthopedics for right shoulder pain (an April 2012 report notes right rotator cuff impingement and a history of AC (acromioclavicular) joint separation).  

As of January 11, 2012, the Board finds that a rating in excess of 30 percent is not warranted.  The Veteran has complained of pain, gastrointestinal symptoms, and material weight loss.  However, there is no evidence to show material weight loss within the time period on appeal, and there is no evidence of hematemesis or melena with moderate anemia, nor is the evidence sufficient to show that he has other symptom combinations productive of severe impairment of health.  In this regard, despite the Veteran's many complaints, the September 2012 VA surgical consultation notes that the Veteran has had "a significant work up and everything up to date has been normal."  Accordingly, the Board finds that as of January 11, 2012, the criteria for a rating in excess of 30 percent under DC 7346 have not been met, and that the claim must be denied. 

To the extent that the Veteran has argued that he is entitled to an earlier effective date for the 30 percent rating for GERD and IBS, see Veteran's letter, received in March 2012, this issue is essentially incorporated into the higher evaluation issue, as the increased initial evaluation issue involves the assignment of staged ratings for GERD and IBS from the date of service connection (i.e., June 13, 2007) to the present, pursuant to Fenderson.  The Board has determined that the Veteran's GERD and IBS are not shown to be more than 30 percent disabling prior to January 11, 2012.  Therefore, the earliest possible effective date for the 30 percent rating for the Veteran's GERD with IBS is January 11, 2012.  See 38 C.F.R. § 3.400(o)(2).  

C.  Separate Ratings - GERD and IBS

As a final matter, the Veteran has appealed the issue of whether or not he is entitled to separate evaluations for his GERD and IBS.

Under 38 C.F.R. § 4.113 (2013): 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.

In addition, under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id. (emphasis added).  

In this case, there is no specific diagnostic code for reflux esophagitis, and it is normally rated under DC 7346 for hiatal hernias.  Id.  The Veteran's GERD and IBS have been assigned a single rating, and the Board has analyzed the Veteran's disabilities under both DC 7319 and 7346, as directed at 38 C.F.R. § 4.114, to determine which diagnostic code results in the highest rating to reflect the predominant disability picture.  In such a case, the regulations clearly contemplate the assignment of a single rating in order to avoid violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Given the foregoing, the Board can find no basis to assign separate ratings for the Veteran's GERD and IBS.  Accordingly, a separate rating for GERD and IBS is denied.

D.  Conclusion

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence of record is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted. 

For the entire appeal period, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of 30 percent are provided for certain manifestations of the service-connected GERD and IBS, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his GERD or IBS disabilities have caused him to miss work, or that they have resulted in any hospitalizations.   In this regard, the Veteran has repeatedly stated that he is disabled due to shoulder and bilateral knee disorders.  See e.g., VA progress notes, dated in April and September of 2007; February 2008.  In other reports, he has stated that he is working part-time.  See e.g., Veteran's letter, received in October 2011.  Three statements from the Veteran's employer, dated in 2010, indicate that he was counseled due to an inability to get along with a fellow employee.  In October 2011, the Veteran's employer reported that he took 96 hours of sick leave in 2010, and 104 hours of sick leave in 2011, however, the symptoms necessitating the use of such sick leave are not specified, nor does the medical evidence show marked interference with employment due to GERD or IBS symptoms.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations. 

In May 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the Central Office.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that a VA employee who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2014 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the severity of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  


ORDER

The appeal as to the issue of entitlement to service connection for scoliosis is dismissed.

A rating in excess of 10 percent for the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome for the period prior to January 11, 2012, is denied. 

As of January 11, 2012, a rating in excess of 30 percent for the Veteran's service-connected gastroesophageal reflux disease, and irritable bowel syndrome, is denied.


REMAND

With regard to the claim for an effective date prior to June 16, 2009, for service connection for depression, during his hearing, held in May 2014, it was argued that an effective date between 1998 and 2006, was warranted.  It was essentially argued that the Veteran filed claims for service connection for a personality disorder in 1998, and for service connection for bipolar disorder in about 2000.  In this regard, in a rating decision, dated in April 2000, the RO denied service connection for a personality disorder.  In December 2006, the RO denied service connection for bipolar disorder.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  During his hearing, it was argued that both of these decisions were based on clear and unmistakable error (CUE).  

The RO has not yet adjudicated the issues of CUE in its April 2000 and December 2006 decisions.  As these decisions both involved claims for psychiatric disorders, the CUE issues are considered to be inextricably intertwined with the claim for an earlier effective date for service connection for depression.  Therefore, these claims must be decided together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

With regard to the claims for service connection for umbilical and inguinal hernias, the Veteran asserts that he has an umbilical hernia that had its onset during service, and that he has an inguinal hernia that was caused or aggravated by service-connected disability.  Specifically, he asserted that his inguinal hernia was evident shortly after service, and that he had had abdominal pain between about 1993 and 1994.  He asserts that his inguinal hernia was caused or aggravated by chronic constipation and/or diarrhea related to his service-connected IBS.  He reported that he had undergone surgery for his inguinal hernia in about 2007-2008.  The appellant's fiancée, R.F., testified that she was a registered nurse.  She stated that inguinal hernias could be caused by straining, and that diarrhea, constipation, and cramping could cause straining.  She testified that IBS could cause an inguinal hernia.  

In July 2009, the Veteran submitted several photographs into evidence which he asserted were taken of himself during service, in which he was not wearing a shirt.  He argued that they showed he had an umbilical hernia.  During his hearing, held in May 2014, the Veteran testified that these photographs were taken during service, in about 1990.  He stated that he exercised vigorously during service.  The appellant's fiancée, R.F., testified that the photographs of the Veteran appeared to show that he had an umbilical hernia, and that umbilical hernias could be caused by straining and lifting heavy weights.  

In October 2008, the Veteran was afforded a VA examination.  In the report of that examination, the examiner determined that the Veteran's umbilical and inguinal hernias are not related to his service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the opinions did not discuss the possibility of aggravation by service-connected disability.  See 38 C.F.R. § 3.310 (2013); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).

In light of R.F.'s testimony in May 2014, the photographs submitted in July 2009 (after the October 2008 VA examination), and the Veteran's testimony, the Veteran should be afforded another VA examination to determine whether or not he has an umbilical hernia, and/or an inguinal hernia, that is etiologically related to service, or whether his inguinal hernia was caused or aggravated by a service-connected disorder.  Id.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his umbilical and inguinal hernias.  The entire claims folder must be made available to and reviewed by the examining examiner, to include the Veteran's submitted photographs which he states are of himself, taken during service, received in July 2009, and the examiner should indicate that the Veteran's C-file has been reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The examiner must be provided with a list of the Veteran's service-connected disabilities. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that an umbilical hernia, or an inguinal hernia, had its onset in service, or is otherwise related to any incident of the Veteran's military service. 

b)  If, and only if, the examiner determines that the Veteran does not have an inguinal hernia that is related to his service, the examiner is specifically requested to state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's inguinal hernia was caused by, or aggravated by, a service-connected disability, specifically to include irritable bowel syndrome. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d) "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

2.  Adjudicate the Veteran's claims that RO rating decisions, dated in April 2000, which denied a claim for service connection for a personality disorder, and December 2006, which denied a claim for service connection for bipolar disorder, were based on clear and unmistakable error.

3.  After the development requested in the second paragraph of this remand has been completed, readjudicate the Veteran's claim of entitlement to an effective date prior to June 16, 2009, for service connection for depression.  

4.  After the development requested in the first paragraph of this remand has been completed, readjudicate the issues of entitlement to service connection for an umbilical hernia, and an inguinal hernia.  

5.  If any of the benefits sought on appeal remain denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


